USCA4 Appeal: 19-4599   Doc: 1       Filed: 08/20/2019 Pg: 1 of 1
                Case 8:17-cr-00472-PX Document 501 Filed 08/20/19 Page 1 of 1

                                                                     FILED: August 20, 2019

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                          ___________________

                                                No. 19-4599
                                           (8:17-cr-00472-PX-1)
                                          ___________________

        UNITED STATES OF AMERICA

                      Plaintiff - Appellee

        v.

        DAWN J. BENNETT

                      Defendant - Appellant


        This case has been opened on appeal.

         Originating Court                         United States District Court for the
                                                   District of Maryland at Greenbelt
         Originating Case Number                   8:17-cr-00472-PX-1
         Date notice of appeal filed in            08/16/2019
         originating court:
         Appellant(s)                              Dawn J. Bennett

         Appellate Case Number                     19-4599
         Case Manager                              Jennifer Rice
                                                   804-916-2702
